DETAILED ACTION
This Office Action is in response to the original application filed on 05/02/2022. Claims 1-20 are pending in the application, of which, claims 1, 13, and 17 are presented in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation that claims the benefit of U.S. Patent Application No. 16/520,665 filed on 07/24/2019, which has since been issued as U.S. Patent No. 11,467,924, which claims the benefit of U.S. Provisional Patent Application No. 62/712,785 filed 07/31/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2022 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 05/02/2022 are accepted.

Specification
The specification submitted on 05/02/2022 is accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,467,924. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping presented below.
Present Application 17/734,280
Patent No. 11,467,924
Analysis
1. A method, comprising:




obtaining, as part of a restoration procedure for a database that is stored at a first storage location, information about backup data stored for the database at a second storage location, the information including a list of data blocks of a file of the database;


transferring, as part of the restoration procedure, data blocks on the list of data blocks from the second storage location to the first storage location;


receiving, during the restoration procedure, a read command for a data block of the data blocks;


determining, based at least in part on receiving the read command, whether the data block has been transferred from the second storage location to the first storage location; and


reading, in response to the read command and during the restoration procedure, the data block from the second storage location or the first storage location based at least in part on determining whether the data block has been transferred to the first storage location.
1. A method of restoring a database hosted on a virtual machine, comprising:


obtaining, as part of the restoration procedure, information about backup data stored for the database on a source storage… the information including a list of data blocks of a file of the database;




transferring, from the source storage to the local storage and during the restoration procedure, the data blocks on the list;



receiving, during the restoration procedure, a read command for a first data block of the data blocks 


determining, based on the receiving, whether the first data block has been transferred to the local storage based on the tracking;



reading, in response to the read command and during the restoration procedure, the first data block from the local storage based on determining that the first data block has been transferred to the local storage in accordance with the configuration or from the source storage based on determining that the first data block has not been transferred to the local storage in accordance with the configuration
Both methods.




Essentially the same limitation.










Essentially the same limitation.






Essentially the same limitation.




Essentially the same limitation.







Essentially the same limitation.





Independent claims 13 and 17 are essentially just a different embodiments of the same claimed limitation.
2. The method of claim 1, wherein:
determining whether the data block has been transferred from the second storage location to the first storage location comprises determining that the data block has been transferred to the first storage location, and
the data block is read from the first storage location based at least in part on determining that the data block has been transferred to the first storage location.
1. reading, in response to the read command and during the restoration procedure, the first data block from the local storage based on determining that the first data block has been transferred to the local storage in accordance with the configuration or from the source storage based on determining that the first data block has not been transferred to the local storage in accordance with the configuration
Both determine if the data block to be read has been transferred from the backup location and reading from the target location if it was transferred.




Claims 14 and 18 are essentially just a different embodiments of the same claimed limitation.
3. The method of claim 1, wherein:
determining whether the data block has been transferred from the second storage location to the first storage location comprises determining that the data block has not been transferred to the first storage location, and
the data block is read from the second storage location based at least in part on determining that the data block has not been transferred to the first storage location.
1. reading, in response to the read command and during the restoration procedure, the first data block from the local storage based on determining that the first data block has been transferred to the local storage in accordance with the configuration or from the source storage based on determining that the first data block has not been transferred to the local storage in accordance with the configuration
Both determine if the data block to be read has been transferred from the backup location and reading from the backup location if it was not transferred yet.




Claims 15 and 19 are essentially just a different embodiments of the same claimed limitation.
4. The method of claim 3, further comprising:
receiving, during the restoration procedure and after receiving the read command, a second read command for the data block;
determining, based at least in part on receiving the second read command, whether the data block has been transferred from the second storage location to the first storage location; and
reading, in response to the second read command and during the restoration procedure, the data block from the first storage location based at least in part on determining that the data block has been transferred to the first storage location.
1. reading, in response to the read command and during the restoration procedure, the first data block from the local storage based on determining that the first data block has been transferred to the local storage in accordance with the configuration or from the source storage based on determining that the first data block has not been transferred to the local storage in accordance with the configuration
Both determine if the data block to be read has been transferred from the backup location and reading from the target location if it was transferred. Examiner notes that the limitation of the patent does not limit the claim to a single read command during the restore.



5. The method of claim 4, further comprising:
creating, as part of the restoration procedure, a bitmap for the file, each bit of the bitmap corresponding to a respective data block of the data blocks on the list of data blocks and indicating whether the respective data block has been transferred from the second storage location to the first storage location; and
marking, based at least in part on determining that the data block has been transferred from the second storage location to the first storage location, a bit of the bitmap corresponding to the data block to indicate that the data block has been transferred from the second storage location to the first storage location, 


wherein, in response to the second read command, the data block is determined as having been transferred from the second storage location to the first storage location based at least in part on the bit of the bitmap indicating that the data block has been transferred from the second storage location to the first storage location.
4. wherein data for tracking which data blocks of the file have been transferred comprises a bitmap of bits, each bit representing one of the data blocks and indicating whether that data block has been transferred.  

















1. reading, in response to the read command and during the restoration procedure, the first data block from the local storage based on determining that the first data block has been transferred to the local storage in accordance with the configuration or from the source storage based on determining that the first data block has not been transferred to the local storage in accordance with the configuration
Both use bitmaps to track the transfer of data blocks.






















Both determine if the data block to be read has been transferred from the backup location and reading from the target location if it was transferred.

6. The method of claim 1, further comprising: receiving, during the restoration procedure, a write command for a second data block of the data blocks; and


writing, in response to the write command and during the restoration procedure, data for the second data block to the first storage location regardless of whether the second data block has been transferred to the first storage location.
1. receiving, during the restoration procedure, …a write command for a second data block of the data blocks; 



1. writing, in response to the write command and during the restoration procedure, data for the second data block to the local storage regardless of whether the second data block has been transferred to the local storage in accordance with the configuration.
Both receive a write command during the restore.





Both write to a local/first storage location regardless of whether the data block has been transferred from the backup location.


Claims 16 and 20 are essentially just a different embodiments of the same claimed limitation.
7. The method of claim 6, further comprising:
creating, as part of the restoration procedure, a bitmap for the file, each bit of the bitmap corresponding to a respective data block of the data blocks on the list of data blocks and indicating whether the respective data block has been transferred from the second storage location to the first storage location; and
marking, prior to writing the data for the second data block to the first storage location, a bit of the bitmap corresponding to the second data block to indicate that the second data block has been transferred from the second storage location to the first storage location.
1. tracking, during the restoration procedure, which data blocks of the file have been transferred from the source storage to the local storage concurrently with transferring the data blocks; 
4. wherein data for tracking which data blocks of the file have been transferred comprises a bitmap of bits, each bit representing one of the data blocks and indicating whether that data block has been transferred.  





Both use bitmaps to track the transfer of data blocks.






8. The method of claim 7, further comprising: receiving, during the restoration procedure, a second read command for the second data block; and reading, in response to the second read command, the data block from the first storage location based at least in part on the bit of the bitmap indicating that the second data block has been transferred from the second storage location to the first storage location.
1. reading, in response to the read command and during the restoration procedure, the first data block from the local storage based on determining that the first data block has been transferred to the local storage in accordance with the configuration or from the source storage based on determining that the first data block has not been transferred to the local storage in accordance with the configuration
Both determine if the data block to be read has been transferred from the backup location and reading from the target location if it was transferred. Examiner notes that the limitation of the patent does not limit the claim to a single read command during the restore.



9. The method of claim 1, further comprising: initiating the restoration procedure for the database, wherein the information is obtained after initiating the restoration procedure.
1. initiating a restoration procedure for the database 

1. obtaining, as part of the restoration procedure, information about backup data stored for the database
The obtaining occurs as part of the restoration therefore the obtaining occurs after the initiating of the restoration procedure.
10. The method of claim 1, wherein:
a compute infrastructure runs a virtual machine that hosts the database,
the first storage location is implemented at the compute infrastructure and stores working data for the database, and
the second storage location is separate from the compute infrastructure.
1. …database hosted on the virtual machine, wherein data for the database is stored at a local storage on a compute infrastructure running the virtual machine; 
2. … backup data stored for the database on a source storage that is separate from the compute infrastructure
Essentially the same limitation where database is on a local storage/first storage location of the VM host computer infrastructure and the second storage location/source storage is separate from the compute infrastructure.
11. The method of claim 1, further comprising:
activating, based at least in part on initiating the restoration procedure, a configuration for determining whether to direct read commands to the first storage location or the second storage location, wherein determining whether the data block associated with the read command has been transferred to the first storage location is based at least in part on activating the configuration.
1. activating, based at least in part on initiating the restoration procedure, a configuration for determining whether to direct read commands and write commands to the local storage or the source storage; 
1. reading, in response to the read command and during the restoration procedure, the first data block from the local storage based on determining that the first data block has been transferred to the local storage in accordance with the configuration or from the source storage based on determining that the first data block has not been transferred to the local storage in accordance with the configuration;
Both use a configuration to direct read commands.
12. The method of claim 1, further comprising:
recording, during the restoration procedure and concurrently with transferring the data blocks on the list of data blocks, a set of data blocks of the data blocks that have been transferred from the second storage location to the first storage location, wherein determining whether the data block has been transferred to the first storage location comprises determining whether the set of data blocks comprises the data block.
1. tracking, during the restoration procedure, which data blocks of the file have been transferred from the source storage to the local storage concurrently with transferring the data blocks;

4. wherein data for tracking which data blocks of the file have been transferred comprises a bitmap of bits, each bit representing one of the data blocks and indicating whether that data block has been transferred.
Both track that data blocks have been transferred.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Claim 1 is directed towards a process and recites the limitations of “determining, based at least in part on receiving the read command, whether the data block has been transferred from the second storage location to the first storage location; and reading, in response to the read command and during the restoration procedure, the data block from the second storage location or the first storage location based at least in part on determining whether the data block has been transferred to the first storage location.”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the “determining” is considered to be a mental process because the determining is based on an evaluation or judgement, in the context of this claim encompasses the user manually determining if the data block of a read command has been transferred from the second storage location to the first storage location. Similarly, the “reading” is considered to be a mental process because the reading is based on a judgement of the determining, in the context of this claim encompasses the user manually reading the data block of a read command based on the determination of if the data block has been transferred or not. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “obtaining, as part of a restoration procedure for a database that is stored at a first storage location, information about backup data stored for the database at a second storage location, the information including a list of data blocks of a file of the database”, “transferring, as part of the restoration procedure, data blocks on the list of data blocks from the second storage location to the first storage location”, “receiving, during the restoration procedure, a read command for a data block of the data blocks”. The additional limitations for obtaining, transferring, and receiving data amounts to no more than gathering/receiving and outputting of data. The additional element amounts to no more than insignificant extra-solution activities (See MPEP 2106.05(g) “data gathering and outputting”). Further, the limitation “reading, in response to the read command and during the restoration procedure, the data block from the second storage location or the first storage location based at least in part on determining whether the data block has been transferred to the first storage location”, if not analyzed as an abstract idea, would also amount to no more than gathering/receiving data which as indicated amounts to no more than insignificant extra-solution activities (See MPEP 2106.05(g) “data gathering and outputting”).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of obtaining, transferring, receiving, and/or reading data amounts to no more than insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity (See MPEP 2106.05(d)(II) “Receiving or transmitting data over a network”). Insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity cannot provide an inventive concept. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
	Claims 13 and 17 are directed towards an apparatus and article of manufacture, respectively, recite substantially the same limitations as claim 1 and follows substantially the same analysis. In addition, the claims recite the additional elements relating to an apparatus with a processor and memory/non-transitory, computer-readable medium storing instructions executable by a processor. The apparatus with processor and memory/non-transitory, computer-readable medium storing instructions executable by the processor are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing stored instructions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These claims are directed to an abstract idea.
	In step 2b, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of apparatus with processor and memory/non-transitory, computer-readable medium storing instructions executable by the processor amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Taking the elements both individually and as a whole, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.

	With regard to dependent claims 2-4, 8, 14, 15, 18, and 19, these claims merely elaborate on the abstract ideas itself (e.g., determining if a data block has been transferred and reading the data block based on the determination) and thus do not add any additional limitations. As discussed above, even if the limitation for reading is not viewed as an abstract idea, the receiving and reading of data does not amount to a practical application or significantly more. Therefore, these claims are likewise rejected under 35 U.S.C. 101.

Claim 5 recites the additional element “creating, as part of the restoration procedure, a bitmap for the file, each bit of the bitmap corresponding to a respective data block of the data blocks on the list of data blocks and indicating whether the respective data block has been transferred from the second storage location to the first storage location” and “marking, based at least in part on determining that the data block has been transferred from the second storage location to the first storage location, a bit of the bitmap corresponding to the data block to indicate that the data block has been transferred from the second storage location to the first storage location, wherein, in response to the second read command, the data block is determined as having been transferred from the second storage location to the first storage location based at least in part on the bit of the bitmap indicating that the data block has been transferred from the second storage location to the first storage location”. The additional limitation for creating a bitmap and marking the bits of the bitmap amounts to no more than gathering/receiving, modifying, and outputting of data. The additional element amounts to no more than insignificant extra-solution activities (See MPEP 2106.05(g) “data gathering and outputting”) that the courts have recognized to be well-understood, routine, conventional activity (See MPEP 2106.05(d)(II) “Storing and retrieving information in memory”). As discussed above in respect to insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity cannot provide an inventive concept, therefore the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Taking the elements both individually and as a whole, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claims 6, 16, and 20, recite additional elements “receive, during the restoration procedure, a write command for a second data block of the data blocks” and “write, in response to the write command and during the restoration procedure, data for the second data block to the first storage location regardless of whether the second data block has been transferred to the first storage location”. The additional limitations for receiving and writing data amounts to no more than gathering/receiving and outputting of data. The additional element amounts to no more than insignificant extra-solution activities (See MPEP 2106.05(g) “data gathering and outputting”) that the courts have recognized to be well-understood, routine, conventional activity (See MPEP 2106.05(d)(II) “Receiving or transmitting data over a network” and “Storing and retrieving information in memory”). As discussed above in respect to insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity cannot provide an inventive concept, therefore the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Taking the elements both individually and as a whole, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim 7 recites the additional element “creating, as part of the restoration procedure, a bitmap for the file, each bit of the bitmap corresponding to a respective data block of the data blocks on the list of data blocks and indicating whether the respective data block has been transferred from the second storage location to the first storage location” and “marking, prior to writing the data for the second data block to the first storage location, a bit of the bitmap corresponding to the second data block to indicate that the second data block has been transferred from the second storage location to the first storage location”. The additional limitation for creating a bitmap and marking the bits of the bitmap amounts to no more than gathering/receiving, modifying, and outputting of data. The additional element amounts to no more than insignificant extra-solution activities (See MPEP 2106.05(g) “data gathering and outputting”) that the courts have recognized to be well-understood, routine, conventional activity (See MPEP 2106.05(d)(II) “Storing and retrieving information in memory”). As discussed above in respect to insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity cannot provide an inventive concept, therefore the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Taking the elements both individually and as a whole, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim 9 recites additional element “initiating the restoration procedure for the database, wherein the information is obtained after initiating the restoration procedure”. The initiating of a restoration procedure for a database is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. As discussed above, mere instructions to apply an exception using generic computer components cannot provide an inventive concept, therefore the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Taking the elements both individually and as a whole, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim 10 recites additional elements “a compute infrastructure runs a virtual machine that hosts the database, the first storage location is implemented at the compute infrastructure and stores working data for the database, and the second storage location is separate from the compute infrastructure”. The compute infrastructure, the first storage location, and the second storage location are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. As discussed above, mere instructions to apply an exception using generic computer components cannot provide an inventive concept, therefore the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Taking the elements both individually and as a whole, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim 11 recites additional element “activating, based at least in part on initiating the restoration procedure, a configuration for determining whether to direct read commands to the first storage location or the second storage location, wherein determining whether the data block associated with the read command has been transferred to the first storage location is based at least in part on activating the configuration”. The activating/execution of a configuration is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. As discussed above, mere instructions to apply an exception using generic computer components cannot provide an inventive concept, therefore the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Taking the elements both individually and as a whole, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim 12 recites the additional element “recording, during the restoration procedure and concurrently with transferring the data blocks on the list of data blocks, a set of data blocks of the data blocks that have been transferred from the second storage location to the first storage location, wherein determining whether the data block has been transferred to the first storage location comprises determining whether the set of data blocks comprises the data block”. The additional limitation for recording of data amounts to no more than gathering/receiving, modifying, and outputting of data. The additional element amounts to no more than insignificant extra-solution activities (See MPEP 2106.05(g) “data gathering and outputting”) that the courts have recognized to be well-understood, routine, conventional activity (See MPEP 2106.05(d)(II) “Storing and retrieving information in memory”). As discussed above in respect to insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity cannot provide an inventive concept, therefore the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Taking the elements both individually and as a whole, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sim-Tang (U.S. Pub. No. 2010/0198788, cited in IDS), in view of Brown et al. (U.S. Pub. No. 2018/0321848, cited in IDS), hereinafter Brown.
 
Regarding independent claim 1, Sim-Tang teaches a method, comprising: obtaining, as part of a restoration procedure for a database that is stored at a first storage location, information about backup data stored for the database at a second storage location, the information including a list of data blocks of a file of the database; transferring, as part of the restoration procedure, data blocks on the list of data blocks from the second storage location to the first storage location;  (Sim-Tang, [0009], discloses a data protection command for a data source gathers a list of data items of the data source to be protected and creates a data list referred to as a sorted source tree, then moves the data to a DMS core to create initial baseline data. Sim-Tang, [0028], discloses real-time “application aware” protection with substantially no data loss, to provide continuous data protection and other data services including data distribution, data replication, data copy, data access, and the like. Sim-Tang, Fig. 6 and [0041]-[0043], discloses database connected to a host server containing data (i.e. first storage location) and control agents and is connected to a DNS core. Once a baseline data (i.e. backup data) is uploaded to the DMS (i.e. second storage location), an authorized user can invoke a recovery when the host server is connected to the DMS core. In combination, Sim-Tang, [0049], discloses that files are divided into blocks, and the bitmap is used to indicate if a block is recovered or not. If a block has a value 0, it is not recovered; if the block has a value 1, it is recovered. Examiner interprets invoking recovery transfers data blocks from the source storage to a local storage on the compute infrastructure and a bitmap that indicates if a block is recovered or not as tracking which data blocks of the file have been transferred.)
receiving, during the restoration procedure, a read command for a data block of the data blocks; (Sim-Tang, [0028], discloses real-time “application aware” protection with substantially no data loss, to provide continuous data protection and other data services including data distribution, data replication, data copy, data access, and the like by intercepting data events (e.g. read command/data access) between an application and its primary data storage.)
However, Sim-Tang, in view of Bangalore, does not explicitly teach determining, based at least in part on receiving the read command, whether the data block has been transferred from the second storage location to the first storage location; and reading, in response to the read command and during the restoration procedure, the data block from the second storage location or the first storage location based at least in part on determining whether the data block has been transferred to the first storage location. 
On the other hand, Brown does teach determining, based at least in part on receiving the read command, whether the data block has been transferred from the second storage location to the first storage location; and reading, in response to the read command and during the restoration procedure, the data block from the second storage location or the first storage location based at least in part on determining whether the data block has been transferred to the first storage location.  (Brown, [0009] and [0046], discloses a bitmap having a bit for each track (i.e. data block) of the point-in-time snap copy volume, is used to track which have not yet been transferred to the point-in-time snap copy volume. As the contents of each track of the source volume (i.e. second storage location) are copied to the target volume (i.e. first storage location), the corresponding bit of the local copy target bitmap is updated to indicate successful transfer of the contents for the associated track. The bitmap is set to redirect read operations initially directed to a target storage location (i.e. first storage location), which has not yet received the contents of the corresponding track from the source volume (i.e. second storage location), to a source storage location  (i.e. second storage location) instead of to the target storage location to obtain the contents.)
Sim-Tang [0049] discloses the use of bitmaps to track the transfer of data blocks from the source storage to a local storage during a recovery operation. The bitmaps of Brown can be the bitmaps of Sim-Tang. The It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the DMS system of Sim-Tang to incorporate the teachings of redirecting read operations using bitmaps of Brown because both address the same field of backup and recovery management systems, and by incorporating Brown into Sim-Tang allows the DMS system to direct read operations to local and source storage based on bitmap tracking.
One of ordinary skill in the art would be motivated to do so as to provide a way to obviate disruption of consistency groups due to premature execution of the withdrawal request and can improve system performance, as taught by Brown [0031].
 
Regarding claim 2, Sim-Tang, in view of Brown, teaches the method of claim 1, wherein: determining whether the data block has been transferred from the second storage location to the first storage location comprises determining that the data block has been transferred to the first storage location, and the data block is read from the first storage location based at least in part on determining that the data block has been transferred to the first storage location. (Sim-Tang, [0028], discloses real-time “application aware” protection with substantially no data loss, to provide continuous data protection and other data services including data distribution, data replication, data copy, data access, and the like by intercepting data events (e.g. read command/data access) between an application and its primary data storage.  Sim-Tang, Fig. 6 and [0041]-[0043], discloses database connected to a host server containing data (i.e. first storage location) and control agents and is connected to a DNS core. Once a baseline data (i.e. backup data) is uploaded to the DMS (i.e. second storage location), an authorized user can invoke a recovery when the host server is connected to the DMS core. In combination, Sim-Tang, [0049], discloses that files are divided into blocks, and the bitmap is used to indicate if a block is recovered or not. If a block has a value 0, it is not recovered; if the block has a value 1, it is recovered. Examiner interprets invoking recovery transfers data blocks from the source storage to a local storage on the compute infrastructure and a bitmap that indicates if a block is recovered or not as tracking which data blocks of the file have been transferred. In combination, Brown, [0009] and [0046], discloses a bitmap having a bit for each track (i.e. data block) of the point-in-time snap copy volume, is used to track which have not yet been transferred to the point-in-time snap copy volume. As the contents of each track of the source volume (i.e. second storage location) are copied to the target volume (i.e. first storage location), the corresponding bit of the local copy target bitmap is updated to indicate successful transfer of the contents for the associated track. The bitmap is set to redirect read operations initially directed to a target storage location (i.e. first storage location), which has not yet received the contents of the corresponding track from the source volume (i.e. second storage location), to a source storage location  (i.e. second storage location) instead of to the target storage location to obtain the contents.)
Claims 14 and 18 recite substantially the same limitations as claim 2, and are rejected for substantially the same reasons.
 
Regarding claim 3, Sim-Tang, in view of Brown, teaches the  method of claim 1, wherein: determining whether the data block has been transferred from the second storage location to the first storage location comprises determining that the data block has not been transferred to the first storage location, and the data block is read from the second storage location based at least in part on determining that the data block has not been transferred to the first storage location. (Sim-Tang, [0028], discloses real-time “application aware” protection with substantially no data loss, to provide continuous data protection and other data services including data distribution, data replication, data copy, data access, and the like by intercepting data events (e.g. read command/data access) between an application and its primary data storage.  Sim-Tang, Fig. 6 and [0041]-[0043], discloses database connected to a host server containing data (i.e. first storage location) and control agents and is connected to a DNS core. Once a baseline data (i.e. backup data) is uploaded to the DMS (i.e. second storage location), an authorized user can invoke a recovery when the host server is connected to the DMS core. In combination, Sim-Tang, [0049], discloses that files are divided into blocks, and the bitmap is used to indicate if a block is recovered or not. If a block has a value 0, it is not recovered; if the block has a value 1, it is recovered. Examiner interprets invoking recovery transfers data blocks from the source storage to a local storage on the compute infrastructure and a bitmap that indicates if a block is recovered or not as tracking which data blocks of the file have been transferred. In combination, Brown, [0009] and [0046], discloses a bitmap having a bit for each track (i.e. data block) of the point-in-time snap copy volume, is used to track which have not yet been transferred to the point-in-time snap copy volume. As the contents of each track of the source volume (i.e. second storage location) are copied to the target volume (i.e. first storage location), the corresponding bit of the local copy target bitmap is updated to indicate successful transfer of the contents for the associated track. The bitmap is set to redirect read operations initially directed to a target storage location (i.e. first storage location), which has not yet received the contents of the corresponding track from the source volume (i.e. second storage location), to a source storage location  (i.e. second storage location) instead of to the target storage location to obtain the contents.)
Claims 15 and 19 recite substantially the same limitations as claim 3, and are rejected for substantially the same reasons.
 
Regarding claim 4, Sim-Tang, in view of Brown, teaches the method of claim 3, further comprising: receiving, during the restoration procedure and after receiving the read command, a second read command for the data block; (Sim-Tang, [0028], discloses real-time “application aware” protection with substantially no data loss, to provide continuous data protection and other data services including data distribution, data replication, data copy, data access, and the like by intercepting data events (e.g. read command/data access) between an application and its primary data storage.  Sim-Tang, Fig. 6 and [0041]-[0043], discloses database connected to a host server containing data (i.e. first storage location) and control agents and is connected to a DNS core. Once a baseline data (i.e. backup data) is uploaded to the DMS (i.e. second storage location), an authorized user can invoke a recovery when the host server is connected to the DMS core. Examiner interprets that the real-time “application aware” protection will intercept any and all data events (e.g. multiple read commands/data accesses) between an application and its primary data storage.)
determining, based at least in part on receiving the second read command, whether the data block has been transferred from the second storage location to the first storage location; and reading, in response to the second read command and during the restoration procedure, the data block from the first storage location based at least in part on determining that the data block has been transferred to the first storage location. (Sim-Tang, [0028], discloses real-time “application aware” protection with substantially no data loss, to provide continuous data protection and other data services including data distribution, data replication, data copy, data access, and the like by intercepting data events (e.g. read command/data access) between an application and its primary data storage.  Sim-Tang, Fig. 6 and [0041]-[0043], discloses database connected to a host server containing data (i.e. first storage location) and control agents and is connected to a DNS core. Once a baseline data (i.e. backup data) is uploaded to the DMS (i.e. second storage location), an authorized user can invoke a recovery when the host server is connected to the DMS core. In combination, Sim-Tang, [0049], discloses that files are divided into blocks, and the bitmap is used to indicate if a block is recovered or not. If a block has a value 0, it is not recovered; if the block has a value 1, it is recovered. Examiner interprets invoking recovery transfers data blocks from the source storage to a local storage on the compute infrastructure and a bitmap that indicates if a block is recovered or not as tracking which data blocks of the file have been transferred. In combination, Brown, [0009] and [0046], discloses a bitmap having a bit for each track (i.e. data block) of the point-in-time snap copy volume, is used to track which have not yet been transferred to the point-in-time snap copy volume. As the contents of each track of the source volume (i.e. second storage location) are copied to the target volume (i.e. first storage location), the corresponding bit of the local copy target bitmap is updated to indicate successful transfer of the contents for the associated track. The bitmap is set to redirect read operations initially directed to a target storage location (i.e. first storage location), which has not yet received the contents of the corresponding track from the source volume (i.e. second storage location), to a source storage location  (i.e. second storage location) instead of to the target storage location to obtain the contents.)
 
Regarding claim 5, Sim-Tang, in view of Brown, teaches the method of claim 4, further comprising: creating, as part of the restoration procedure, a bitmap for the file, each bit of the bitmap corresponding to a respective data block of the data blocks on the list of data blocks and indicating whether the respective data block has been transferred from the second storage location to the first storage location; and marking, based at least in part on determining that the data block has been transferred from the second storage location to the first storage location, a bit of the bitmap corresponding to the data block to indicate that the data block has been transferred from the second storage location to the first storage location, wherein, in response to the second read command, the data block is determined as having been transferred from the second storage location to the first storage location based at least in part on the bit of the bitmap indicating that the data block has been transferred from the second storage location to the first storage location. (Sim-Tang, Fig. 6 and [0041]-[0043], discloses database connected to a host server containing data (i.e. first storage location) and control agents and is connected to a DNS core. Once a baseline data (i.e. backup data) is uploaded to the DMS (i.e. second storage location), an authorized user can invoke a recovery when the host server is connected to the DMS core. In combination, Sim-Tang, [0049], discloses that files are divided into blocks, and the bitmap is used to indicate if a block is recovered or not. If a block has a value 0, it is not recovered; if the block has a value 1, it is recovered. Examiner interprets invoking recovery transfers data blocks from the source storage to a local storage on the compute infrastructure and a bitmap that indicates if a block is recovered or not as tracking which data blocks of the file have been transferred. In combination, Brown, [0009] and [0046], discloses a bitmap having a bit for each track (i.e. data block) of the point-in-time snap copy volume, is used to track which have not yet been transferred to the point-in-time snap copy volume. As the contents of each track of the source volume (i.e. second storage location) are copied to the target volume (i.e. first storage location), the corresponding bit of the local copy target bitmap is updated to indicate successful transfer of the contents for the associated track. The bitmap is set to redirect read operations initially directed to a target storage location (i.e. first storage location), which has not yet received the contents of the corresponding track from the source volume (i.e. second storage location), to a source storage location  (i.e. second storage location) instead of to the target storage location to obtain the contents.)
 
Regarding claim 6, Sim-Tang, in view of Brown, teaches the method of claim 1, further comprising: receiving, during the restoration procedure, a write command for a second data block of the data blocks; (Sim-Tang, [0028], discloses real-time “application aware” protection with substantially no data loss, to provide continuous data protection and other data services including data distribution, data replication, data copy, data access, and the like by intercepting data events (e.g. write command/data access) between an application and its primary data storage.  Sim-Tang, Fig. 6 and [0041]-[0043], discloses database connected to a host server containing data (i.e. first storage location) and control agents and is connected to a DNS core. Once a baseline data (i.e. backup data) is uploaded to the DMS (i.e. second storage location), an authorized user can invoke a recovery when the host server is connected to the DMS core.) and writing, in response to the write command and during the restoration procedure, data for the second data block to the first storage location regardless of whether the second data block has been transferred to the first storage location. (Sim-Tang, [0028], discloses real-time “application aware” protection with substantially no data loss, to provide continuous data protection and other data services including data distribution, data replication, data copy, data access, and the like by intercepting data events (e.g. write command/data access) between an application and its primary data storage. Sim-Tang, [0049], discloses a sorted source tree as a directory sort list, with directories and their associated files, includes one or more one attributes per data item like the “dirty” attribute which identifies whether the item is “out-of-sync” with the data in the DMS where the file in the host is more up-to-date than the corresponding file in the DMS due to being updated (e.g. writing data into first storage location) and the “to be uploaded” attribute to indicate the item needs to be uploaded to the DMS.)
Claims 16 and 20 recite substantially the same limitations as claim 6, and are rejected for substantially the same reasons.
 
Regarding claim 7, Sim-Tang, in view of Brown, teaches the method of claim 6, further comprising: creating, as part of the restoration procedure, a bitmap for the file, each bit of the bitmap corresponding to a respective data block of the data blocks on the list of data blocks and indicating whether the respective data block has been transferred from the second storage location to the first storage location; and marking, prior to writing the data for the second data block to the first storage location, a bit of the bitmap corresponding to the second data block to indicate that the second data block has been transferred from the second storage location to the first storage location. (Sim-Tang, Fig. 6 and [0041]-[0043], discloses database connected to a host server containing data (i.e. first storage location) and control agents and is connected to a DNS core. Once a baseline data (i.e. backup data) is uploaded to the DMS (i.e. second storage location), an authorized user can invoke a recovery when the host server is connected to the DMS core. In combination, Sim-Tang, [0049], discloses that files are divided into blocks, and the bitmap is used to indicate if a block is recovered or not. If a block has a value 0, it is not recovered; if the block has a value 1, it is recovered. Examiner interprets invoking recovery transfers data blocks from the source storage to a local storage on the compute infrastructure and a bitmap that indicates if a block is recovered or not as tracking which data blocks of the file have been transferred. In combination, Brown, [0009] and [0046], discloses a bitmap having a bit for each track (i.e. data block) of the point-in-time snap copy volume, is used to track which have not yet been transferred to the point-in-time snap copy volume. As the contents of each track of the source volume (i.e. second storage location) are copied to the target volume (i.e. first storage location), the corresponding bit of the local copy target bitmap is updated to indicate successful transfer of the contents for the associated track.)
 
Regarding claim 8, Sim-Tang, in view of Brown, teaches the method of claim 7, further comprising: receiving, during the restoration procedure, a second read command for the second data block; (Sim-Tang, [0028], discloses real-time “application aware” protection with substantially no data loss, to provide continuous data protection and other data services including data distribution, data replication, data copy, data access, and the like by intercepting data events (e.g. read command/data access) between an application and its primary data storage.  Sim-Tang, Fig. 6 and [0041]-[0043], discloses database connected to a host server containing data (i.e. first storage location) and control agents and is connected to a DNS core. Once a baseline data (i.e. backup data) is uploaded to the DMS (i.e. second storage location), an authorized user can invoke a recovery when the host server is connected to the DMS core. Examiner interprets that the real-time “application aware” protection will intercept any and all data events (e.g. multiple read commands/data accesses) between an application and its primary data storage.) and reading, in response to the second read command, the data block from the first storage location based at least in part on the bit of the bitmap indicating that the second data block has been transferred from the second storage location to the first storage location. (Sim-Tang, [0028], discloses real-time “application aware” protection with substantially no data loss, to provide continuous data protection and other data services including data distribution, data replication, data copy, data access, and the like by intercepting data events (e.g. read command/data access) between an application and its primary data storage.  Sim-Tang, Fig. 6 and [0041]-[0043], discloses database connected to a host server containing data (i.e. first storage location) and control agents and is connected to a DNS core. Once a baseline data (i.e. backup data) is uploaded to the DMS (i.e. second storage location), an authorized user can invoke a recovery when the host server is connected to the DMS core. In combination, Sim-Tang, [0049], discloses that files are divided into blocks, and the bitmap is used to indicate if a block is recovered or not. If a block has a value 0, it is not recovered; if the block has a value 1, it is recovered. Examiner interprets invoking recovery transfers data blocks from the source storage to a local storage on the compute infrastructure and a bitmap that indicates if a block is recovered or not as tracking which data blocks of the file have been transferred. In combination, Brown, [0009] and [0046], discloses a bitmap having a bit for each track (i.e. data block) of the point-in-time snap copy volume, is used to track which have not yet been transferred to the point-in-time snap copy volume. As the contents of each track of the source volume (i.e. second storage location) are copied to the target volume (i.e. first storage location), the corresponding bit of the local copy target bitmap is updated to indicate successful transfer of the contents for the associated track. The bitmap is set to redirect read operations initially directed to a target storage location (i.e. first storage location), which has not yet received the contents of the corresponding track from the source volume (i.e. second storage location), to a source storage location  (i.e. second storage location) instead of to the target storage location to obtain the contents.)
 
Regarding claim 9, Sim-Tang, in view of Brown, teaches the method of claim 1, further comprising: initiating the restoration procedure for the database, wherein the information is obtained after initiating the restoration procedure. (Sim-Tang, [0009], discloses a data protection command for a data source gathers a list of data items of the data source to be protected and creates a data list referred to as a sorted source tree, then moves the data to a DMS core to create initial baseline data. Sim-Tang, [0028], discloses real-time “application aware” protection with substantially no data loss, to provide continuous data protection and other data services including data distribution, data replication, data copy, data access, and the like. Sim-Tang, Fig. 6 and [0041]-[0043], discloses database connected to a host server containing data and control agents and is connected to a DNS core. Once a baseline data is uploaded to the DMS, an authorized user can invoke a recovery when the host server is connected to the DMS core.)
 
Regarding claim 11, Sim-Tang, in view of Brown, teaches the method of claim 1, further comprising: activating, based at least in part on initiating the restoration procedure, a configuration for determining whether to direct read commands to the first storage location or the second storage location, wherein determining whether the data block associated with the read command has been transferred to the first storage location is based at least in part on activating the configuration. (Sim-Tang, [0028], discloses real-time “application aware” protection with substantially no data loss, to provide continuous data protection and other data services including data distribution, data replication, data copy, data access, and the like by intercepting data events (e.g. read command/data access) between an application and its primary data storage.  Sim-Tang, Fig. 6 and [0041]-[0043], discloses database connected to a host server containing data (i.e. first storage location) and control agents and is connected to a DNS core. Once a baseline data (i.e. backup data) is uploaded to the DMS (i.e. second storage location), an authorized user can invoke a recovery when the host server is connected to the DMS core. In combination, Sim-Tang, [0049], discloses that files are divided into blocks, and the bitmap is used to indicate if a block is recovered or not. If a block has a value 0, it is not recovered; if the block has a value 1, it is recovered. Examiner interprets invoking recovery transfers data blocks from the source storage to a local storage on the compute infrastructure and a bitmap that indicates if a block is recovered or not as tracking which data blocks of the file have been transferred. In combination, Brown, [0009] and [0046], discloses a bitmap having a bit for each track (i.e. data block) of the point-in-time snap copy volume, is used to track which have not yet been transferred to the point-in-time snap copy volume. As the contents of each track of the source volume (i.e. second storage location) are copied to the target volume (i.e. first storage location), the corresponding bit of the local copy target bitmap is updated to indicate successful transfer of the contents for the associated track. The bitmap is set to redirect read operations initially directed to a target storage location (i.e. first storage location), which has not yet received the contents of the corresponding track from the source volume (i.e. second storage location), to a source storage location  (i.e. second storage location) instead of to the target storage location to obtain the contents.)
 
Regarding claim 12, Sim-Tang, in view of Brown, teaches the method of claim 1, further comprising: recording, during the restoration procedure and concurrently with transferring the data blocks on the list of data blocks, a set of data blocks of the data blocks that have been transferred from the second storage location to the first storage location, wherein determining whether the data block has been transferred to the first storage location comprises determining whether the set of data blocks comprises the data block. (Sim-Tang, [0009], discloses a data protection command for a data source gathers a list of data items of the data source to be protected and creates a data list referred to as a sorted source tree, then moves the data to a DMS core to create initial baseline data. Sim-Tang, [0028], discloses real-time “application aware” protection with substantially no data loss, to provide continuous data protection and other data services including data distribution, data replication, data copy, data access, and the like. Examiner interprets real-time data services as including concurrent tracking and data transfers. Sim-Tang, Fig. 6 and [0041]-[0043], discloses database connected to a host server containing data and control agents and is connected to a DNS core. Once a baseline data is uploaded to the DMS, an authorized user can invoke a recovery when the host server is connected to the DMS core. In combination, Sim-Tang, [0049], discloses that files are divided into blocks, and the bitmap is used to indicate if a block is recovered or not. If a block has a value 0, it is not recovered; if the block has a value 1, it is recovered. Examiner interprets invoking recovery transfers data blocks from the source storage to a local storage on the compute infrastructure and a bitmap that indicates if a block is recovered or not as tracking which data blocks of the file have been transferred.)
 
Regarding independent claim 13, Sim-Tang teaches an apparatus, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: (Sim-Tang, [0063], discloses "apparatus is implemented as a processor and associated program code… a general purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer readable storage medium")
obtain, as part of a restoration procedure for a database that is stored at a first storage location, information about backup data stored for the database at a second storage location, the information including a list of data blocks of a file of the database; transfer, as part of the restoration procedure, data blocks on the list of data blocks from the second storage location to the first storage location;  (Sim-Tang, [0009], discloses a data protection command for a data source gathers a list of data items of the data source to be protected and creates a data list referred to as a sorted source tree, then moves the data to a DMS core to create initial baseline data. Sim-Tang, [0028], discloses real-time “application aware” protection with substantially no data loss, to provide continuous data protection and other data services including data distribution, data replication, data copy, data access, and the like. Sim-Tang, Fig. 6 and [0041]-[0043], discloses database connected to a host server containing data (i.e. first storage location) and control agents and is connected to a DNS core. Once a baseline data (i.e. backup data) is uploaded to the DMS (i.e. second storage location), an authorized user can invoke a recovery when the host server is connected to the DMS core. In combination, Sim-Tang, [0049], discloses that files are divided into blocks, and the bitmap is used to indicate if a block is recovered or not. If a block has a value 0, it is not recovered; if the block has a value 1, it is recovered. Examiner interprets invoking recovery transfers data blocks from the source storage to a local storage on the compute infrastructure and a bitmap that indicates if a block is recovered or not as tracking which data blocks of the file have been transferred.)
receive, during the restoration procedure, a read command for a data block of the data blocks; (Sim-Tang, [0028], discloses real-time “application aware” protection with substantially no data loss, to provide continuous data protection and other data services including data distribution, data replication, data copy, data access, and the like by intercepting data events (e.g. read command/data access) between an application and its primary data storage.)
However, Sim-Tang, in view of Bangalore, does not explicitly teach determine, based at least in part on receiving the read command, whether the data block has been transferred from the second storage location to the first storage location; and read, in response to the read command and during the restoration procedure, the data block from the second storage location or the first storage location based at least in part on determining whether the data block has been transferred to the first storage location.
On the other hand, Brown does teach determine, based at least in part on receiving the read command, whether the data block has been transferred from the second storage location to the first storage location; and read, in response to the read command and during the restoration procedure, the data block from the second storage location or the first storage location based at least in part on determining whether the data block has been transferred to the first storage location. (Brown, [0009] and [0046], discloses a bitmap having a bit for each track (i.e. data block) of the point-in-time snap copy volume, is used to track which have not yet been transferred to the point-in-time snap copy volume. As the contents of each track of the source volume (i.e. second storage location) are copied to the target volume (i.e. first storage location), the corresponding bit of the local copy target bitmap is updated to indicate successful transfer of the contents for the associated track. The bitmap is set to redirect read operations initially directed to a target storage location (i.e. first storage location), which has not yet received the contents of the corresponding track from the source volume (i.e. second storage location), to a source storage location  (i.e. second storage location) instead of to the target storage location to obtain the contents.)
Sim-Tang [0049] discloses the use of bitmaps to track the transfer of data blocks from the source storage to a local storage during a recovery operation. The bitmaps of Brown can be the bitmaps of Sim-Tang. The It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the DMS system of Sim-Tang to incorporate the teachings of redirecting read operations using bitmaps of Brown because both address the same field of backup and recovery management systems, and by incorporating Brown into Sim-Tang allows the DMS system to direct read operations to local and source storage based on bitmap tracking.
One of ordinary skill in the art would be motivated to do so as to provide a way to obviate disruption of consistency groups due to premature execution of the withdrawal request and can improve system performance, as taught by Brown [0031].
 
Regarding independent claim 17, Sim-Tang teaches a non-transitory, computer-readable medium storing code comprising instructions executable by a processor to: (Sim-Tang, [0063], discloses "apparatus is implemented as a processor and associated program code… a general purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer readable storage medium")
obtain, as part of a restoration procedure for a database that is stored at a first storage location, information about backup data stored for the database at a second storage location, the information including a list of data blocks of a file of the database; transfer, as part of the restoration procedure, data blocks on the list of data blocks from the second storage location to the first storage location;  (Sim-Tang, [0009], discloses a data protection command for a data source gathers a list of data items of the data source to be protected and creates a data list referred to as a sorted source tree, then moves the data to a DMS core to create initial baseline data. Sim-Tang, [0028], discloses real-time “application aware” protection with substantially no data loss, to provide continuous data protection and other data services including data distribution, data replication, data copy, data access, and the like. Sim-Tang, Fig. 6 and [0041]-[0043], discloses database connected to a host server containing data (i.e. first storage location) and control agents and is connected to a DNS core. Once a baseline data (i.e. backup data) is uploaded to the DMS (i.e. second storage location), an authorized user can invoke a recovery when the host server is connected to the DMS core. In combination, Sim-Tang, [0049], discloses that files are divided into blocks, and the bitmap is used to indicate if a block is recovered or not. If a block has a value 0, it is not recovered; if the block has a value 1, it is recovered. Examiner interprets invoking recovery transfers data blocks from the source storage to a local storage on the compute infrastructure and a bitmap that indicates if a block is recovered or not as tracking which data blocks of the file have been transferred.)
receive, during the restoration procedure, a read command for a data block of the data blocks; (Sim-Tang, [0028], discloses real-time “application aware” protection with substantially no data loss, to provide continuous data protection and other data services including data distribution, data replication, data copy, data access, and the like by intercepting data events (e.g. read command/data access) between an application and its primary data storage.)
However, Sim-Tang, in view of Bangalore, does not explicitly teach determine, based at least in part on receiving the read command, whether the data block has been transferred from the second storage location to the first storage location; and read, in response to the read command and during the restoration procedure, the data block from the second storage location or the first storage location based at least in part on determining whether the data block has been transferred to the first storage location. 
On the other hand, Brown does teach determine, based at least in part on receiving the read command, whether the data block has been transferred from the second storage location to the first storage location; and read, in response to the read command and during the restoration procedure, the data block from the second storage location or the first storage location based at least in part on determining whether the data block has been transferred to the first storage location. (Brown, [0009] and [0046], discloses a bitmap having a bit for each track (i.e. data block) of the point-in-time snap copy volume, is used to track which have not yet been transferred to the point-in-time snap copy volume. As the contents of each track of the source volume (i.e. second storage location) are copied to the target volume (i.e. first storage location), the corresponding bit of the local copy target bitmap is updated to indicate successful transfer of the contents for the associated track. The bitmap is set to redirect read operations initially directed to a target storage location (i.e. first storage location), which has not yet received the contents of the corresponding track from the source volume (i.e. second storage location), to a source storage location  (i.e. second storage location) instead of to the target storage location to obtain the contents.)
Sim-Tang [0049] discloses the use of bitmaps to track the transfer of data blocks from the source storage to a local storage during a recovery operation. The bitmaps of Brown can be the bitmaps of Sim-Tang. The It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the DMS system of Sim-Tang to incorporate the teachings of redirecting read operations using bitmaps of Brown because both address the same field of backup and recovery management systems, and by incorporating Brown into Sim-Tang allows the DMS system to direct read operations to local and source storage based on bitmap tracking.
One of ordinary skill in the art would be motivated to do so as to provide a way to obviate disruption of consistency groups due to premature execution of the withdrawal request and can improve system performance, as taught by Brown [0031].
 
 
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sim-Tang, in view of Brown, and further in view of Bangalore et al. (U.S. Pub. No. 2018/0285201, cited in IDS), hereinafter Bangalore.
 
Regarding claim 10, Sim-Tang, in view of Brown, teaches all the limitations as set forth in the rejection of claim 1 above. However, Sim-Tang, in view of Brown, does not explicitly teach the method of claim 1, wherein: a compute infrastructure runs a virtual machine that hosts the database, the first storage location is implemented at the compute infrastructure and stores working data for the database, and the second storage location is separate from the compute infrastructure.
On the other hand, Bangalore does teach a compute infrastructure runs a virtual machine that hosts the database, the first storage location is implemented at the compute infrastructure and stores working data for the database, and the second storage location is separate from the compute infrastructure. (Bangalore, [0056] and [0286]-[0287], discloses maintaining a secondary copy of a large database at a virtual machine includes performing a full backup of a primary copy of the large database, where the large database is contained at a source virtual machine and a backup copy of the database is stored at a destination virtual machine. Bangalore, [0117], discloses components in the system may interact with media agent to gain access to data stored on associated secondary storage devices, (e.g., to browse or restore data). The media agent can generate and store information relating to characteristics of the stored data, metadata, and other types of information that generally provides insight into the contents of the secondary storage devices (i.e. information about backup data). Bangalore, Fig. 2A and [0229], discloses using backup or other secondary copy data to synchronize a source subsystem (e.g., a production site) with a destination subsystem. The source client computing devices includes virtual machines executing on corresponding VM host computers. The destination site may be at a location that is remote from the production site (i.e. source storage separate from a compute infrastructure running the virtual machine).)
Sim-Tang [0008] discloses a data management system (“DMS”) that provides an automated, continuous, real-time data protection service to one or more data sources associated with a set of application host servers. The live synchronization backups of Bangalore can be the real-time data protection service of Sim-Tang. The It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the DMS system of Sim-Tang to incorporate the teachings of virtual machine hosted database backup and restores of Bangalore because both address the same field of backup and recovery management systems, and by incorporating Bangalore into Sim-Tang allows the DMS system to operate in virtual machine hosted database environments.
One of ordinary skill in the art would be motivated to do so as to provide efficient, powerful, and user-friendly solutions for protecting and managing data and for smart and efficient management of data storage using scalable, unified, organization-wide information management, as taught by Bangalore [0023].
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Primary Examiner, Art Unit 2165